J.S. DISTRICT COURT

iCT-We
UNITED STATES DISTRICT COURTEASTERN DISTR 0
EASTERN DISTRICT OF WISCONSIN

020-F8.21 P2517)

 

UNITED STATES OF AMERICA, CLERK OF COURT
Plaintiff, ep
20-CR-045
V. Case No.

[18 U.S.C. §§ 2, 1343 and 1028A]
SHAIMONE BARKHADLE,

Defendant.

 

INFORMATION

 

COUNT ONE
(18 U.S.C. § 1343)

THE UNITED STATES ATTORNEY CHARGES:

1. Beginning in approximately December 2017 and continuing until at least May
2018, in the state and Eastern District of Wisconsin, and elsewhere,

SHAIMONE BARKHADLE,

with intent to defraud, devised and participated in a scheme to defraud and to obtain money by
means of material false and fraudulent pretenses and representations (the “scheme”), which
scheme is described more fully below.

2. For purposes of executing this scheme, Barkhadle, and others participating with
him in the scheme, used and caused the use of the interstate wire communications, including the

electronic transfer of funds between fraudulent bank accounts opened and maintained as part of

the scheme.

3. At all times relevant to this indictment, Barkhadle resided in Milwaukee,
Wisconsin.

4. The scheme was essentially as follows:

Case 2:20-cr-00043-LA Filed 02/21/20 Page 1of4 Document 1
a. Barkhadle, and other participants in the scheme, fraudulently opened bank
accounts in Wisconsin, Illinois, and elsewhere using stolen and fictitious identities.

b. In particular, using the name, date of birth, and Social Security number of
an individual with the initials R.R., Barkhadle and other participants in the scheme opened
accounts at three banks, which are referred herein simply as Bank A, Bank B, and Bank C.

c. Barkhadle, and other participants in the scheme, also fraudulently opened
bank accounts in the names of various fictitious businesses, including Riverfront
Construction, LLC, at Bank A.

d. Barkhadle and other participants in the scheme transferred funds between
the various fraudulent bank accounts they had opened.

e. Participants in the scheme sent fraudulent e-mails to businesses throughout
the United States that falsely appeared to be from third parties who were vendors or
customers of the businesses. The fraudulent e-mails directed the recipient businesses to
submit payments owed to the third parties to a new bank account purportedly belonging to
the third party. In fact, the bank account was an account Barkhadle, and other participants
in the scheme, had opened in the name of Riverfront Construction at Bank A.

f. As a result of these fraudulent e-mails, victim businesses transferred more
than $1.2 million to the Riverfront Construction account at Bank A.

g. Using the identity of R.R., Barkhadle applied for and obtained a loan in the
amount of $15,000 from Bank B.

h. Barkhadle later transferred loan proceeds from Bank B to other fraudulent
accounts he, and other participants in the scheme, had opened at Bank A, Bank B, and
Bank C in the name of R.R. and Riverfront Construction.

5. Barkhadle and other participants in the scheme withdrew funds from the fraudulent
2

Case 2:20-cr-00043-LA Filed 02/21/20 Page 2o0f4 Document 1
7

accounts they had opened at Bank A, Bank B, and Bank C using automated teller machines

(ATMs) located in Chicago, Illinois, Milwaukee, Wisconsin, and elsewhere.

6. As a result of this scheme, Barkhadle fraudulently obtained and attempted to obtain
more than $75,000.
7. On or about March 12, 2018, in the state and Eastern District of Wisconsin, and
elsewhere,
SHAIMONE BARKHADLE

for purposes of executing the scheme to defraud and to obtain money by means of material false
and fraudulent pretenses and representations described above, knowingly, and with intent to
defraud, used and the caused the use of interstate wire communications, by electronically
transferring $2,000 from the account Barkhadle opened in the name of R.R. at Bank B to an
account Barkhadle opened in the name of R.R. at Bank A.

All in violation of Title 18, United States Code, Sections 2 and 1343.

Case 2:20-cr-00043-LA Filed 02/21/20 Page 3o0f 4 Document 1
COUNT TWO
(18 U.S.C. § 1028A)

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:
On or about January 13, 2018, in the state and Eastern District of Wisconsin and elsewhere,
SHAIMONE BARKHADLE

knowingly possessed and used, without lawful authority, a means of identification of another
person, specifically the name, date of birth, and Social Security number of another person, during
and in relation to the felony offense of wire fraud, in violation of 18 U.S.C. § 1343, as charged
above in Count One of this information, knowing that the means of identification belonged to
another actual person. More particularly, Barkhadle fraudulently used R.R.’s name, date of birth,
and Social Security number to obtain a loan in the amount of $15,000 from Bank B.

In violation of Title 18, United States Code, Section 1028A(a)(1).

Q~al-2wW

Date MATTHEW D. KRUEGER
United States Attorney

Case 2:20-cr-00043-LA Filed 02/21/20 Page 4of4 Document 1
